 



 



EMPLOYMENT AGREEMENT

 

This Employment Agreement (this “Agreement”) is made and entered into as of June
25, 2014, by and between Senesco Technologies, Inc., a Delaware corporation (the
“Company”) and Ronald A. Martell (“Executive”).

 

WHEREAS, the Company wishes to retain the services of Executive for and on its
behalf in accordance with the following terms, conditions and provisions; and

 

WHEREAS, Executive wishes to perform such services for and on behalf of the
Company in accordance with the following terms, conditions and provisions.

 

NOW, THEREFORE, in consideration of the mutual covenants, promises and
obligations set forth herein, the parties agree as follows:

 

1.      Employment. The Company hereby agrees to employ Executive, and Executive
hereby accepts such employment, on the terms and conditions set forth in this
Agreement.

 

2.      Term. This Agreement shall be effective for a period commencing as of
June 25, 2014 (the “Effective Date”) and ending on the date this Agreement and
Executive’s employment hereunder are terminated in accordance with the
provisions of Section 12 (such period, the “Term”).

 

3.      Position.

 

(a)    During the Term, Executive shall serve as the Chief Executive Officer of
the Company. In such position, Executive shall have the customary powers,
responsibilities and authorities of officers in such position of corporations of
the size, type and nature of the Company including being generally responsible
for the day-to-day operations of the Company’s business. Executive shall perform
such duties and exercise such powers commensurate with his positions and
responsibilities as shall be determined from time to time by the Board of
Directors of the Company (the “Board”) and shall report directly to the Board.
In addition, Executive shall have such other duties, functions and
responsibilities as the Board may from time to time assign. Executive’s initial
place of employment shall be San Francisco, California.

 

(b)     On the Effective Date, Executive shall be appointed to the Board. The
Company shall, during the remainder of the Term, use its best efforts to have
Executive nominated for election and re-election as a Board member at all
meetings of the Company’s shareholders held during the Term at which Board
members are to be elected.

 

(c)      Executive shall be provided with an office, staff and other working
facilities at an office of the Company in San Francisco, California consistent
with his position and as required for the performance of his duties to the
Company.

 

(d)      In the performance of his duties and the execution of his powers
hereunder, Executive shall:

 



 

 

 

(i)      devote his knowledge, skill and entire working time, attention and
energies to the performance of the duties outlined above, faithfully,
competently, diligently and to the best of his ability, all as is necessary to
advance and promote the interests of the Company and assure its proper
management;

 

(ii)     not, directly or indirectly, engage in any activity that interferes or
conflicts with his full-time commitment to the Company, adversely affects the
proper discharge of his duties or is in conflict with the interests of the
Company, unless such activity is approved by the Board; provided, however,
Executive may devote time to personal investments, philanthropic service or
other personal matters with the approval of the Board, not to be unreasonably
withheld; and

 

(iii)    comply with all applicable policies and procedures of the Company,
including any regulatory requirements.

 

4.        Base Salary. During the Term, the Company shall pay Executive a base
annual salary of $295,000 (the “Base Salary”), which shall be payable in
accordance with the Company’s standard payroll practices. The Board or a
committee thereof shall review Executive’s Base Salary at such times that the
Board or committee reviews the compensation of other senior executive officers.

 

5.        Option Grant. Executive shall be eligible to receive an option to
purchase up to 400,000 shares (the “Initial Option Grant”) of common stock of
the Company (“Common Stock”), subject to approval by the Compensation Committee
of the Board (the “Compensation Committee”) at its next regularly scheduled
meeting following the Effective Date. The Initial Option Grant will have an
exercise price per share equal to the fair market value per common share on the
date of grant, as determined by the Compensation Committee. The Initial Option
Grant will vest at the rate of 25% after Executive’s completion of one year of
continued employment following the grant date and then monthly thereafter at the
rate of 1/48 per month, subject to Executive’s continued employment and subject
to such other terms as are established by the Compensation Committee in
accordance with the provisions of the Company’s 2008 Incentive Compensation Plan
or other applicable stock incentive plan (the “Equity Plan”). After the Initial
Option Grant, Executive will continue to be eligible to participate in the
Equity Plan, and to receive awards under the Equity Plan, in the sole discretion
of and subject to such terms as established by the Compensation Committee.

 

6.      Executive Benefits. During the Term, Executive shall be eligible to
participate in the Company’s employee benefit plans (including any incentive
bonus plans established for senior executives of the Company), programs or
arrangements, such as any health insurance, life insurance, fringe benefits,
vacation, automobile, retirement and accident and disability insurance programs
(collectively the “Plans”) on the same basis as those benefits are generally
made available to senior executives of the Company, if ever. The Company shall
have the right, from time to time and in its sole discretion, to modify and
amend the Plans and benefits provided to its executive officers, including
Executive.

 

7.      Expense Reimbursement. The Company shall reimburse Executive for
reasonable travel, entertainment and other business expenses incurred by
Executive in the performance of his duties hereunder in accordance with Company
policies as in effect from time to time and Section 21(f)(iii).

 



 

 

 

8.      Relocation Benefits. If the Company requests that Executive relocate
from San Francisco, California to a location more than 50 miles away and
Executive is willing to so relocate, the Company shall reimburse Executive for
reasonable relocation costs, including closing, household moving and temporary
housing costs and up to 3 family trips, subject to the submission of appropriate
receipts and documentation and subject to the prior review and approval by the
Board, and in accordance with the Company’s policy on relocation expenses.
Executive will be responsible for all taxes imposed on the relocation benefits.
In the event Executive elects to terminate Executive’s employment with the
Company or if Executive’s employment is involuntarily terminated by the Company
for Cause, in either case before or within one year after Executive’s
relocation, all relocation benefits (including all relocation expenses incurred
on Executive’s behalf) must be repaid to the Company. The amount of the
relocation benefits that must be repaid will be prorated from the date of
Executive’s relocation to Executive’s last date of employment at the Company.

 

9.      Indemnification. The Company and its successors and/or assigns will
indemnify and defend Executive to the fullest extent permitted by applicable law
of the jurisdiction in which the Company is incorporated and the organizational
documents of the Company with respect to any claims that may be brought against
Executive arising out of any action taken or not taken in Executive’s capacity
as an officer or director of the Company or any of its affiliates. In addition,
Executive shall be covered, in respect of Executive’s activities as a director
and officer of the Company or any of its affiliates, by the Company’s Directors
and Officers liability policy or other comparable policies obtained by the
Company’s successors, to the fullest extent permitted by such policies. The
Company’s indemnification obligations under this Section 9 shall remain in
effect following Executive’s termination of employment with the Company.

 

10.    Inventions Assignment, Confidentiality Agreement. Executive agrees to
sign and be bound by the terms and conditions of the Company’s inventions
assignment and confidentiality agreement.

 

11.    At Will Employment. The Company and Executive agree that employment is
for no specific period of time. Executive’s employment with the Company will be
on an “at will” basis, meaning that either Executive or the Company may
terminate Executive’s employment at any time, with or without advance notice,
and for any reason or no particular reason or cause. The Company also reserves
the right to modify or amend the terms of Executive’s employment at any time,
with or without notice, and for any reason in its sole discretion. Any contrary
representations which may have been made to Executive are superseded by this
Agreement. This is the full and complete agreement between the Company and
Executive on this term. Although Executive’s job duties, title, compensation and
benefits, as well as the Company’s personnel policies and procedures, may change
from time to time, the “at will” nature of Executive’s employment may only be
changed in an express written agreement approved by the Board or its designee.

 

 

 

 



12.    Termination of Service.

 

(a)      Termination of Employment. Subject to subsections (b)-(d) below,
Executive’s employment with the Company may be terminated by either the Company
or Executive for any reason upon 30 days prior written notice to the other
party. Upon termination of employment, Executive shall be entitled to receive
any unpaid salary and benefits earned through the effective date of the
termination of employment.

 

(b)      Death or Disability. Executive’s employment shall automatically
terminate upon his death or upon his permanent disability to the extent
permitted by applicable law.

 

(c)      Cause. Notwithstanding anything to the contrary, the Company may
terminate Executive’s employment immediately for Cause (as defined in Section
20).

 

(d)      Resignation from Positions. Notwithstanding any other provision of this
Agreement to the contrary, upon any termination of employment (whether voluntary
or involuntary), Executive, upon written request from the Company, shall resign
from any positions he has with the Company or any affiliate, whether as an
executive, officer, employee, consultant, director, trustee, fiduciary or
otherwise.

 

13.    Severance Triggering Events.

 

(a)      Upon the occurrence of a Qualifying Termination (as defined in Section
20 below), Executive shall become eligible to receive the payments and benefits
set forth in Section 14, subject to the limitations set forth in this Agreement
(including, without limitation, Section 19), in addition to any unpaid salary
and benefits earned through the effective date of the Qualifying Termination.

 

(b)      Upon the occurrence of a Change of Control Termination (as defined in
Section 20 below), Executive shall become eligible to receive the payments and
benefits set forth in Section 15, subject to the limitations set forth in this
Agreement (including, without limitation, Section 19), in addition to any unpaid
salary and benefits earned through the effective date of the Change of Control
Termination.

 

For the avoidance of doubt, if Executive’s termination of employment would
constitute both a Qualifying Termination and a Change of Control Termination,
Executive’s termination shall be considered a Change of Control Termination
entitling Executive to receive only the payments and benefits set forth in
Section 15.

 

14.    Severance Benefits upon Qualifying Termination.

 

(a)      Cash Severance. In the event of a Qualifying Termination, Executive
will be entitled to a receive a lump sum cash payment, payable in accordance
with Section 16 and Section 21(f)(ii), in an amount equal to either (i) 1.5
times Executive’s Base Salary, as in effect on the date of Executive’s
Qualifying Termination, if the Qualifying Termination occurs within the first 12
months after the Effective Date, or (ii) one time Executive’s Base Salary, as in
effective on the date of Executive’s Qualifying Termination, if the Qualifying
Termination occurs anytime after the initial 12 months after the Effective Date.

 



 

 

 

(b)      Health Benefits. Provided Executive and his eligible dependents elect
to continue medical and dental care coverage under the Company’s group health
care plans pursuant to their rights under COBRA (or any similar state law)
following Executive’s Qualifying Termination and subject to Executive’s
compliance with the reimbursement procedures set forth in Section 18, the
Company shall reimburse Executive for the costs Executive incurs to obtain such
continued coverage for either (i) the 18-month period beginning on the first day
of the month following Executive’s Qualifying Termination if the Qualifying
Termination occurs within the first 12 months after the Effective Date, or (ii)
the 12-month period beginning on the first day of the month following
Executive’s Qualifying Termination if the Qualifying Termination occurs anytime
after the first 12 months after the Effective Date. The number of months of
continued benefit coverage provided to Executive hereunder shall, to the maximum
extent permitted by law, reduce the number of months of continued coverage that
must be made available to Executive and his dependents under COBRA (or any
similar state law).

 

(c)      Life Insurance. Provided Executive takes all action necessary to
convert the life insurance benefit provided to Executive under the Company’s
group term life insurance policy to an individual policy and subject to
Executive’s compliance with the reimbursement procedures set forth in Section
18, the Company shall reimburse Executive for the costs Executive incurs to
maintain such individual policy (the “Life Insurance Costs”) during either (i)
the 18-month period following Executive’s Qualifying Termination if the
Qualifying Termination occurs within the first 12 months after the Effective
Date, or (ii) the 12-month period following Executive’s Qualifying Termination
if the Qualifying Termination occurs anytime after the first 12 months after the
Effective Date. The Company shall have no obligation to provide any amount or
benefit pursuant to this Section 14(c) if for any reason the life insurance
benefit provided to Executive under the Company’s group term life insurance
policy is not, or cannot be, converted to an individual policy.

 

(d)      Accelerated Vesting. Notwithstanding anything to the contrary in the
applicable award agreement, each of Executive’s then outstanding equity awards
shall become fully vested and exercisable (if applicable) as of the effective
date of Executive’s Qualifying Termination, and each of Executive’s options that
remains outstanding following the effective date of the Qualifying Termination
shall remain exercisable until the expiration of its maximum option term.

 

15.    Severance Benefits upon Change of Control Termination.

 

(a)      Cash Severance. In the event of a Change of Control Termination,
Executive will be entitled to a receive a lump sum cash payment, payable in
accordance with Section 16 and Section 21(f)(ii), in an amount equal to two
times Executive’s Base Salary, as in effect immediately prior to the closing of
the Change of Control.

 



 

 

 

(b)      Health Benefits. Provided Executive and his eligible dependents elect
to continue medical and dental care coverage under the Company’s group health
care plans pursuant to their rights under COBRA (or any similar state law)
following Executive’s Change of Control Termination and subject to Executive’s
compliance with the reimbursement procedures set forth in Section 18, the
Company shall reimburse Executive for the costs Executive incurs to obtain such
continued coverage for the 24-month period beginning on the first day of the
month following the effective date of the Change of Control Termination. During
the COBRA continuation period, such coverage shall be obtained under the
Company’s group health care plans. If applicable, following the completion of
the COBRA continuation period, such coverage shall continue under the Company’s
group health plans or one or more other plans or individual policies providing
equivalent coverage. The number of months of continued benefit coverage provided
to Executive hereunder shall, to the maximum extent permitted by law, reduce the
number of months of continued coverage that must be made available to Executive
and his dependents under COBRA (or any similar state law).

 

(c)      Life Insurance. Provided Executive takes all action necessary to
convert the life insurance benefit provided to Executive under the Company’s
group term life insurance policy to an individual policy and subject to
Executive’s compliance with the reimbursement procedures set forth in Section
18, the Company shall reimburse Executive for the Life Insurance Costs during
the 24-month period following Executive’s Qualifying Termination. The Company
shall have no obligation to provide any amount or benefit pursuant to this
Section 14(c) if for any reason the life insurance benefit provided to Executive
under the Company’s group term life insurance policy is not, or cannot be,
converted to an individual policy.

 

(d)      Accelerated Vesting. Notwithstanding anything to the contrary in the
applicable award agreement, each of Executive’s then outstanding equity awards
shall become fully vested and exercisable (if applicable) as of the effective
date of Executive’s Change of Control Termination.

 

(e)      Benefit Limitation. In the event it is determined that the Total
Payments (as defined below) to be made to Executive would otherwise exceed the
amount (the “Safe Harbor Amount”) that could be received by Executive without
the imposition of an excise tax under Section 4999 of the Internal Revenue Code
of 1986, as amended (the “Code”), then those Total Payments shall be reduced to
the extent, and only to the extent, necessary to assure that their aggregate
present value, as determined in accordance the applicable provisions of Code
Section 280G and the Treasury Regulations thereunder, does not exceed the
greater of the following dollar amounts (the “Benefit Limit”):

 

(i)       The Safe Harbor Amount, or

 

(ii)      the greatest after-tax amount payable to Executive after taking into
account any excise tax imposed under Code Section 4999 on the Total Payments.

 

For purposes of this Section 15(e), the term “Total Payments” shall mean any
payment or distribution of any type to or for the benefit of Executive made by
the Company, any of its affiliates, any person who acquires ownership or
effective control of the Company or ownership of a substantial portion of the
Company’s assets (within the meaning of Code Section 280G) or any affiliate of
such person, whether paid or payable or distributed or distributable pursuant to
the terms of this Agreement or otherwise, that would be subject to the excise
tax imposed by Code Section 4999 or any interest or penalties with respect to
such excise tax.

 



 

 

 

All determinations under this Section 15(e) shall be made by an independent
registered public accounting firm selected by the Company (the “Accounting
Firm”), in accordance with Code Section 280G. To the extent a reduction to the
Total Payments is required to be made in accordance with this Section 15(e), the
Total Payments attributable to any cash severance payments otherwise due
Executive under this Section 15 of this Agreement shall be reduced first (with
such reduction to be applied pro-rata to each such severance payment and without
any change in the applicable payment dates), then the accelerated vesting of any
equity awards made to the Executive by the Company shall be reduced.

 

16.    Payment Timing.

 

(a)      Subject to Section 21(f)(ii), the Company shall make any lump sum cash
payment that becomes payable to Executive under Section 14(a) or Section 15(a)
within the 60-day period measured from the date of Executive’s Qualifying
Termination or Change of Control Termination, as applicable, provided that the
General Release (as defined in Section 17 below) has been delivered by Executive
pursuant to Section 17 below and is effective and enforceable following the
expiration of the revocation period applicable to the General Release under law.
However, should such 60-day period span two taxable years, then such payment
shall be made during the portion of that 60-day period that occurs in the second
taxable year.

 

(b)      Notwithstanding anything to the contrary, the Company’s reimbursement
of the medical and dental care coverage in accordance with Sections 14(b) and
15(b) shall cease immediately upon the date that the Company determines in its
discretion that reimbursing Executive for such coverage would result in the
Company, its affiliates or any successors, being in violation of, or incurring
any fine, penalty or excise tax under, applicable law (including, without
limitation, any penalty imposed for violation of the nondiscrimination
requirements under the Patient Protection and Affordable Care Act or the
guidance issued thereunder).

 

17.    Release Requirement. Notwithstanding anything herein to the contrary, in
order to receive any severance payments or benefits pursuant to this Agreement,
Executive must first execute and deliver to the Company, within 21 days (or 45
days, if such longer period is required under applicable law) after the
effective date of Executive’s Qualifying Termination or Change of Control
Termination, as applicable, a general settlement and release agreement in such
form as reasonably provided by the Company (a “General Release”), and such
General Release must become effective and enforceable in accordance with its
terms following the expiration of any applicable revocation period under federal
or state law. If such General Release is not executed and delivered to the
Company within the applicable 21 (or 45)-day period hereunder or does not
otherwise become effective and enforceable in accordance with its terms, then no
severance benefits will be provided to Executive under this Agreement.

 

18.    Reimbursement Procedure. In order to obtain reimbursement for the costs
Executive incurs to obtain the continued medical and dental care coverage
provided for under Section 14 or Section 15 (collectively, the “Health Insurance
Costs”), the Life Insurance Costs or the legal fees and expenses under Section
21(q), Executive must submit appropriate evidence to the Company of each
periodic payment within 60 days after the required payment date for those Health
Insurance Costs, Life Insurance Costs or legal fees and expenses, as applicable,
and the Company shall reimburse Executive for that payment within 30 days after
receipt of that submission. All such reimbursements shall be subject to the
provisions of Section 21(f)(iii).

 



 

 

 

19.    Limitation. Notwithstanding the provisions of Section 15, if the
aggregate amount of all payments and benefits to be provided to all officers
pursuant to the Company’s Retention Policy for Officers (or any other plan,
policy or agreement providing for the payment of severance benefits) (the
“Retention Policy”), plus the aggregate amount of all payments and benefits to
be provided to Executive pursuant to Section 15 exceeds ten percent (10%) of the
value of the Change of Control transaction, as determined by the parties and
reflected in a definitive agreement, or if not reflected in a definitive
agreement, then as determined by a qualified, independent third party selected
by the Board, then the Board and Executive shall discuss in good faith an
equitable reduction in the amount payable to Executive pursuant to Section 15
pro rata with any reduction made to the amounts payable to the Company’s
officers pursuant to the Retention Policy, to the extent the Board determines in
its good faith that such a reduction is necessary in order for the Change of
Control transaction to be consummated.

 

20.    Definitions. For purposes of this Agreement, the following definitions
shall be in effect:

 

(a)      Cause. The term “Cause” shall mean any of the following:

 

(i)      Failure by Executive, other than by reason of disability, to
substantially perform duties consistent with those expected of a person holding
Executive’s position within 20 business days following Executive’s receipt of
written notice of such failure (which notice shall have been authorized by the
Board and shall set forth in reasonable detail the purported failure to perform
and the specific steps to cure such failure, which shall be consistent with the
terms hereof);

 

(ii)     Executive’s misappropriation of the Company’s funds or willful
misconduct which results in material damage to the Company; or

 

(iii)    Executive’s conviction of, or plea of nolo contendere to, any crime
constituting a felony under the laws of the United States or any State thereof,
or any crime constituting a misdemeanor under any such law involving moral
turpitude.

 

(b)      Change of Control. The term “Change of Control” shall mean the
occurrence of any of the following: (i) any “person”, as such term is used in
Sections 13(d) and 14(d) of the Securities Exchange Act of 1934, as amended (the
“1934 Act”) (other than (A) the Company or any subsidiary of the Company, (B)
any trustee or other fiduciary holding securities under an employee benefit plan
of the Company or any subsidiary of the Company, or (C) any company owned,
directly or indirectly, by the shareholders of the Company in substantially the
same proportions as their ownership of stock of the Company), becoming the
“beneficial owner” (as defined in Rule 13d-3 under the 1934 Act), directly or
indirectly, in one or more related transactions, of securities of the Company
representing more than 50% of the combined voting power of the Company’s then
outstanding securities; (ii) a merger or consolidation approved by the Company’s
stockholders (other than (A) a merger or consolidation which would result in the
voting securities of the Company outstanding immediately prior thereto
continuing to represent

 



 

 

 

(either by remaining outstanding or by being converted into voting securities of
the surviving entity) 50% or more of the combined voting power of voting
securities of the Company or such surviving entity outstanding immediately after
such merger or consolidation or (B) a merger or consolidation effected to
implement a recapitalization of the Company (or similar transaction) in which no
person as such term is used in Sections 13(d) and 14(d) of the 1934 Act (other
than the Company or subsidiary of the Company) acquires more than 50% of the
combined voting power of the Company’s then outstanding securities); (iii) the
sale or other disposition of all or substantially all of the Company’s assets;
(iv) the issuance, in one or more related transactions, of securities of the
Company representing more than 50% of the combined voting power of the Company’s
then outstanding securities, in which any “person” (as such term is used in
Sections 13(d) and 14(d) of the 1934 Act) becomes a beneficial owner (as defined
in Rule 13d-3 under the 1934 Act) of at least 20% of the combined voting power
of the Company’s then outstanding securities, or (v) a change in the composition
of the Board over a period of twelve (12) consecutive months or less such that a
majority of the Board members ceases, by reason of one or more contested
elections for Board membership, to be comprised of individuals who either (a)
have been Board members continuously since the beginning of such period or (b)
have been elected or nominated for election as Board members during such period
by at least a majority of the Board members described in clause (a) who were
still in office at the time the Board approved such election or nomination.

 

(c)      Good Reason. The term “Good Reason” shall mean any action by the
Company which results in:

 

(i)      A material diminution of Executive’s position or Executive’s authority,
duties or responsibilities;

 

(ii)     A material reduction in Executive’s annual base salary; or

 

(iii)    A change by the Company in the location at which Executive performs his
principal duties for the Company (San Francisco, CA) to a new location that is
outside a radius of 50 miles from Executive’s principal residence and outside a
radius of 50 miles from the location at which Executive previously performed his
principal duties for the Company;

 

provided, that, the foregoing events shall not be deemed to constitute Good
Reason unless Executive shall have notified the Board in writing of the
occurrence of such event(s) within 90 days of the initial existence of the
condition and the Board shall have failed to have cured or remedied such
event(s) within 30 days of its receipt of such written notice or which breach
the Company shall have failed to begin to attempt to cure during said 30-day
period if the breach is not curable during the 30-day period. If the event is
not cured during the 30-day period (or the Company shall have failed to begin to
attempt to cure the event during such 30-day period), Executive’s employment
shall terminate on the 90th day following the date of Executive’s notice to the
Board of the event constituting Good Reason, unless the Board and Executive
agree in writing to an extension of Executive’s termination date.

 

(d)      Qualifying Termination. The term “Qualifying Termination” shall mean
any of the following terminations of employment that do not qualify as a Change
of Control Termination:

 



 

 

 

(i)      The Company terminates Executive’s employment without Cause during the
Term; or

 

(ii)     Executive voluntarily terminates his employment with the Company for
Good Reason (following the applicable notice and cure period requirements
specified in Section 20(c)), which termination becomes effective during the
Term.

 

(e)      Change of Control Termination. The term “Change of Control Termination”
shall mean any of the following:

 

(i)      The Company terminates Executive’s employment without Cause upon,
immediately prior to, or within 365 days after, the effective date of a Change
of Control; or

 

(ii)     Executive voluntarily terminates his employment with the Company for
Good Reason (following the applicable notice and cure period requirements
specified in Section 20(c)) upon, immediately prior to, or within 365 days
after, the effective date of a Change of Control.

 

21.      Miscellaneous Provisions.

 

(a)      Notice. Notices and all other communications contemplated by this
Agreement shall be in writing and shall be deemed to have been duly given when
personally delivered or when mailed by U.S. registered or certified mail, return
receipt requested and postage prepaid. In the case of Executive, mailed notices
shall be addressed to him at the home address which he most recently
communicated to the Company in writing. In the case of the Company, mailed
notices shall be addressed to its corporate headquarters, and all notices shall
be directed to the attention of its Secretary.

 

(b)      Entire Agreement. This Agreement contains the entire agreement of
Executive and the Company in respect of the subject matter contained herein and
supersedes all prior agreements, promises, covenants, arrangements,
communications, representations or warranties, whether oral or written, in
respect of the subject matter contained herein. The payments and benefits
provided hereunder shall be in lieu of any other payments or benefits to which
Executive would otherwise be entitled under any other severance plan or program
or arrangement sponsored by the Company, and Executive’s rights under all such
plans, programs, arrangements and agreements shall be superseded and terminated
as of the Effective Date.

 

(c)      Successors.

 

(i)       The Company shall require any successor (whether direct or indirect
and whether by purchase, lease, merger, consolidation, liquidation or otherwise)
to all or substantially all of the business and/or assets of the Company to
expressly assume and agree to perform this Agreement in the same manner and to
the same extent as the Company would be required to perform it in the absence of
a succession. Unless expressly provided otherwise, “Company” as used herein
shall mean the Company as defined in this Agreement and any successor to its
business and/or assets as described above.

 



 

 

 

(ii)      This Agreement and all rights of Executive hereunder shall inure to
the benefit of, and be enforceable by, Executive’s personal or legal
representatives, executors, administrators, successors, heirs, distributees,
devisees and legatees.

 

(d)      Taxes. All payments and benefits made pursuant to this Agreement
(including all reimbursements for Health Insurance Costs and Life Insurance
Costs, to the extent such reimbursements are treated as taxable wages) will be
reported as taxable wages on a Form W-2 and will be subject to deduction of all
required federal, state, local and foreign withholding taxes and any other
employment taxes the Company may be required to collect or withhold.

 

(e)      No Assignment. Executive acknowledges that his services are unique and
personal. Accordingly, Executive may not assign his rights or delegate his
duties or obligations under this Agreement. Executive’s rights hereunder may not
be anticipated, assigned, attached, garnished, optioned, transferred or made
subject to any creditor’s process, whether voluntarily, involuntarily or by
operation of law, except by will or the laws of descent and distribution. Any
action in violation of this Section 21(e) shall be void.

 

(f)       Internal Revenue Code Section 409A.

 

(i)       This Agreement is intended to comply with the requirements of section
409A of the Code (“Section 409A”). Should there arise any ambiguity as to
whether any provision of this Agreement contravenes one or more applicable
requirements or limitations of Section 409A and the Treasury Regulations
thereunder, such provision shall be interpreted, administered and applied in a
manner that complies with the applicable requirements of Section 409A and the
Treasury Regulations thereunder.

 

(ii)      Notwithstanding any provision in this Agreement the contrary, no
payment or benefit under this Agreement that constitutes an item of deferred
compensation under Section 409A and becomes payable by reason of a Qualifying
Termination or a Change of Control Termination will be made to Executive until
Executive incurs a “separation from service,” within the meaning of Section 409A
and the Treasury Regulations thereunder. For purposes of this Agreement, each
amount to be paid or benefit to be provided to Executive shall be treated as a
separate identified payment or benefit for purposes of Section 409A. In no event
may Executive, directly or indirectly, designate the calendar year of a payment.
In addition, no payment or benefit that constitutes an item of deferred
compensation under Section 409A and becomes payable by reason of Executive’s
separation from service will be made to Executive prior to the earlier of (i)
the first day of the seventh month following the date of such separation from
service or (ii) the date of Executive’s death, if Executive is deemed at the
time of such separation from service to be a specified employee (as determined
in accordance with Section 409A and the Treasury Regulations thereunder) and
such delayed commencement is otherwise required in order to avoid a prohibited
distribution under Section 409A. Upon the expiration of the applicable deferral
period, all payments and benefits deferred pursuant to this paragraph (whether
they would have otherwise been payable in a single sum or in installments in the
absence of such deferral) shall be paid or provided to Executive in a lump sum
on the first day of the seventh month after the date of Executive’s separation
from service or, if earlier, the first day of the month immediately following
the date the Company receives proof of Executive’s death. Any remaining payments
or benefits due under this Agreement will be paid in accordance with the normal
payment dates specified herein.

 



 

 

 

(iii)     Any reimbursements or other in-kind benefits provided under this
Agreement shall be made or provided in accordance with the requirements of
Section 409A, including, where applicable, the requirement that (1) all such
reimbursements will be made on or before the last day of the taxable year
following the taxable year in which Executive incurred such reimbursed expense,
(2) the right to reimbursement or in-kind benefits will not be subject to
liquidation or exchange for another benefit, (3) the amount of expenses eligible
for reimbursement, or the in-kind benefits provided, during any taxable year of
Executive will not affect the expenses eligible for reimbursement, or the
in-kind benefits to be provided, in any other taxable year of Executive, and (4)
any reimbursement will be for expenses incurred only during the period of time
specified in this Agreement.

 

(g)     Arbitration. The Company and Executive agree that any “Claim” (as
hereinafter defined) arising out of or relating to this Agreement, Executive’s
employment with the Company or the termination Executive’s employment (other
than Claims for workers’ compensation or unemployment compensation benefits)
shall be resolved by binding arbitration administered by JAMS in the location in
which Executive is working or last worked for the Company, before a sole
arbitrator pursuant to its Streamlined Arbitration Rules and Procedures. The
rules can be found at www.jamsadr.com, or a copy will be provided upon request.
Judgment upon the award rendered by the arbitrator may be entered in any court
having jurisdiction thereof. For purposes of this Agreement, “Claim” shall mean
any claim, demand, request, investigation, dispute, controversy, threat,
discovery request or request for testimony or information, including without
limitation Claims sounding in contract or tort, Claims involving the
interpretation of this Agreement or any policy or practice of the Company,
Claims involving negligent or intentional conduct, constitutional Claims,
including without limitation constitutional privacy Claims, Claims based on
public policy, Claims under federal, state, county or municipal, statutes or
ordinances, including without limitation the California Fair Employment Act and
Housing Act, California Labor Code, Title VII of the Civil Rights Act of 1964 as
amended, the Age Discrimination in Employment Act of 1967 as amended, the
Americans With Disabilities Act, the Executive Retirement Income Security Act,
state and federal family and medical leave laws, and any other law or regulation
relating to employment, employment discrimination, harassment or retaliation,
wages or benefits. The parties expressly acknowledge that by agreeing to
arbitrate their disputes, they waive their right to a jury trial. Remedies
available under this arbitration procedure include all remedies which would be
available if the parties’ dispute were resolved in court.

 

(h)     Amendments. The Company may, at any time and for any reason, amend or
eliminate, in whole or in part, any or all of the payments and benefits to be
provided to Executive under Section 15 upon the occurrence of a Change of
Control Termination; provided, however, that any such amendment shall become
effective 12 months following the date such amendment is approved by the Board,
and no such amendment shall become effective following a Change of Control
Termination. Except as set forth in this Section 21(h), this Agreement may not
be amended or modified except by an instrument in writing executed by, or on
behalf of, Executive and the Company.

 



 

 

 

(i)      No Conflicting Obligations. Executive hereby represents and warrants to
the Company that: (i) the execution, delivery and performance of this Agreement
by Executive does not and shall not conflict with, breach, violate or cause a
default under any contract, agreement, instrument, order, judgment or decree to
which Executive is a party or by which he is bound; (ii) Executive is not a
party to or bound by an employment agreement, non-compete agreement or
confidentiality agreement with any other person or entity which would interfere
in any material respect with the performance of his duties hereunder; and (iii)
Executive shall not use any confidential information or trade secrets of any
person or party other than the Company and its subsidiaries in connection with
the performance of his duties hereunder.

 

(j)      Waiver of Breach of Agreement. Any waiver of a breach of a provision of
this Agreement, or any delay or failure to exercise a right under a provision of
this Agreement, by either party, shall not operate or be construed as a waiver
of that or any other subsequent breach or right.

 

(k)     Severability. The invalidity or non-enforceability of any provision of
this Agreement or application thereof shall not affect the remaining valid and
enforceable provisions of this Agreement or application thereof.

 

(l)      Captions. Captions in this Agreement are inserted only as a matter of
convenience and reference and shall not be used to interpret or construe any
provisions of this Agreement.

 

(m)    Grammatical Usage. In construing or interpreting this Agreement,
masculine usage shall be substituted for those feminine in form and vice versa,
and plural usage shall be substituted or singular and vice versa, in any place
in which the context so requires.

 

(n)     Capacity. Executive has read and is familiar with all of the terms and
conditions of this Agreement and has the capacity to understand such terms and
conditions hereof. By executing this Agreement, Executive agrees to be bound by
this Agreement and the terms and conditions hereof.

 

(o)     Counterparts. This Agreement may be executed in one or more
counterparts, each of which shall be deemed an original, but all of which shall
constitute the same instrument. Facsimile or other electronic copies of such
signed counterparts may be used in lieu of the originals for any purpose.

 

(p)     Choice of Law. The validity, interpretation, construction and
performance of this Agreement shall be governed by the laws of the State of
California without regard to the conflicts of laws principles thereof.

 

(q)     Right to Advice of Counsel; Legal fees. Executive acknowledges that he
has had the right to consult with counsel and is fully aware of his rights and
obligations under this Agreement. Upon execution of this Agreement, the Company
shall reimburse Executive’s legal fees and expenses incurred in connection with
a review of this Agreement up to a maximum of $7500.00, subject to Section 18.

 

 

 

 

 



IN WITNESS WHEREOF, each of the parties has executed this Agreement, in the case
of the Company by its duly authorized officer, as of the day and year first
above written.

 



  EXECUTIVE:           /s/ Ronald A. Martell      Ronald A. Martell          
SENESCO TECHNOLOGIES, INC.:           /s/ Harlan W. Waksal   By:  Harlan W.
Waksal   Position: Chairman



  



 

 